Citation Nr: 1609469	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file does not contain any additional documents pertinent to the matter addressed in this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing at the RO in December 2015.  See November 2015 written confirmation of continued hearing request.  He failed to appear for the hearing; however, it appears that he was not properly notified.  Specifically, two November 2015 hearing notification letters and one December 2015 hearing notification letter were sent.  Two of the three letters provided incorrect addresses for the RO's hearing office location.  Based on the foregoing, and because the Veteran had so recently confirmed his desire for a hearing, the Veteran should be provided another opportunity to appear for a Board hearing.  38 C.F.R. §§ 20.704, 20.904 (2015).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a hearing with a Veterans Law Judge of the Board at the local RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  Such notice must be documented for the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




